Citation Nr: 9904988	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-00 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
status post bilateral laminectomy and decompression at L3-4 
and L4-5, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel



INTRODUCTION

The veteran had honorable, active service from January 1957 
to January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied a rating in excess of 20 
percent for lumbosacral strain.  In rating decision of 
December 1997, the RO awarded a temporary total disability 
rating, pursuant to 38 C.F.R. § 4.30, and thereafter 
continued the 20 percent rating.

The issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability has 
been raised.  This issue is not currently on appeal and is 
referred to the RO for the appropriate action.


REMAND

Subsequent to certification of this appeal to the Board, new 
medical evidence has been received pertinent to the issue on 
appeal.  A statement from Michael J. Timpone, M. D., dated 
March 23, 1998, was received at the Board on March 27, 1998.  
In April 1998, the Board received an envelope from the Dayton 
Medical Center containing numerous, additional medical 
records, dated through March 24, 1998.  The RO has not had 
the opportunity to review this evidence and issue a 
supplemental statement of the case with regard to the new 
evidence, nor has the veteran submitted a waiver of review by 
the RO.  See 38 C.F.R. § 20.1304 (1998).  

In the May 1998 Informal Hearing Presentation, the veteran's 
representative noted that the veteran had had additional back 
surgery four to six weeks earlier.  The facility at which 
that surgery was performed is not identified.  Those records 
should be obtained, if not already of record, and reviewed in 
order to assess the current severity of the veteran's 
service-connected back disability.

In light of the foregoing, this case is REMANDED to the 
agency of original jurisdiction for the following action:

1.  The RO should contact the veteran 
and request that he identify the names 
and addresses of any additional health 
care providers who have treated his back 
disability since March 1998.  The RO 
should obtain the reports of all 
identified treatment, not already of 
record, and associate them with his 
claims file.

2.  The RO should take the appropriate 
steps to obtain the clinical records of 
treatment of the veteran by Dr. Timpone, 
including those previously summarized.  

3.  The RO should request all of the 
veteran's medical records from the 
Dayton, Ohio, VA Medical Center, for 
treatment subsequent to March 24, 1998.

4.  Thereafter, the RO should arrange 
for the veteran to be scheduled for an 
orthopedic examination of his back by a 
VA or fee-basis orthopedist.  The 
examiner must be provided with the 
veteran's claims file to review prior to 
examining the veteran.  It is requested 
that the examiner specifically note on 
the examination report whether the 
veteran's medical records were reviewed.  
All appropriate tests and studies should 
be completed.  The examiner should note 
the impairment in the veteran's daily 
activities caused by his service-
connected back disability.  The examiner 
should also note whether there is any 
pain in the veteran's back due to 
certain activities.  The examiner should 
note if there are any scars and if they 
are painful.

5.  After the above development has been 
completed, and any additional 
development deemed necessary has been 
completed, the RO should review all the 
evidence of record and readjudicate the 
veteran's claim for entitlement to an 
increased rating for lumbosacral strain.  
If the veteran has a symptomatic scar, 
the RO should consider whether he is 
entitled to a separate rating for that 
disability under Esteban v. Brown, 6 
Vet. App. 259 (1994).  

If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued and the veteran and his representative 
provided with an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


